MERRITT, Circuit Judge,
concurring.
I concur in Judge Griffin’s opinion in Section III and the dispositive final order remanding the case to the NLRB for clarification. I do not find the other sections of the opinion to be necessary to the disposition of the case. But I would like to know from the NLRB whether its ruling is based upon a conclusion that the joint committee is an agent of both the Union and the Electrical Contractor’s Association. I agree with Judge Griffin’s view that the NLRB should clarify its agency ruling and explain the nature of the agency relationship that provides the NLRB with jurisdiction.